Exhibit 10.11
Summary of Certain Compensation for
Directors of Park National Corporation
Annual Retainers and Meeting Fees
     Each director of Park National Corporation (“Park”) who is not an employee
of Park or one of Park’s subsidiaries (a “non-employee director”) receives, on
the date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of 120 common shares of
Park awarded under the Park National Corporation Stock Plan for Non-Employee
Directors of Park National Corporation and Subsidiaries (the “Directors’ Stock
Plan”).
     Each non-employee director receives $1,000 for each meeting of the Park
Board of Directors attended and $400 for each meeting of a committee of the Park
Board of Directors attended. If the date of a meeting of the full Board of
Directors is changed from that provided for by resolution of the Board and a
non-employee director is not able to attend the rescheduled meeting, he or she
receives the meeting fee as though he or she attended the meeting.
     In addition, each member of the Executive Committee of the Park Board of
Directors receives a $2,500 annual cash retainer and each member of the Audit
Committee of the Park Board of Directors (other than the Chair) receives a
$2,000 annual cash retainer. The Chair of the Audit Committee receives a $5,000
annual cash retainer.
     Each non-employee director of Park also serves on the board of directors of
The Park National Bank, the national bank subsidiary of Park (“PNB”), or on the
advisory board of one of PNB’s divisions, and receives, on the date of the
regular meeting of the Park Board of Directors held during the fourth fiscal
quarter, an annual retainer in the form of 60 common shares of Park awarded
under the Directors’ Stock Plan and, in some cases, a specified amount of cash
for such service as well as fees for attendance at meetings of the board of
directors of PNB or the advisory board of the applicable division of PNB (and
committees of the respective boards).
     In addition to the annual retainers and meeting fees discussed above,
non-employee directors also receive reimbursement of all reasonable travel and
other expenses of attending board and committee meetings.
     C. Daniel DeLawder, William T. McConnell, William A. Phillips and David L.
Trautman receive no compensation for serving as members of the Board of
Directors of Park or of any subsidiary of Park.
Other Compensation
     William T. McConnell is employed by PNB in a non-executive officer
capacity. In such capacity, he received the amount of $33,000 during the fiscal
year ended December 31, 2008 (the “2008 fiscal year). William A. Phillips is
employed by Century National Bank, a division of PNB, in a non-executive officer
capacity. In such capacity, he received the amount of $33,000 during the 2008
fiscal year.

 